Citation Nr: 1642736	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  07-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disability, to include extraction of the third molar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2010, the Veteran testified before a Veterans Law Judge (VLJ) during a Board videoconference hearing.  A transcript of the hearing has been associated with the claims file.  Because the VLJ who conducted the September 2010 hearing has since retired, the Veteran was notified in August 2016 of the opportunity for an additional hearing before the Board; and that if he did not respond within 30 days, the Board would presume that he did not want another hearing.  The Veteran did not respond.  

These matters were most recently remanded by the Board in May 2012.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

A claim for service connection for a dental disability is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record.  The agency of original jurisdiction has repeatedly advised the Veteran that if he wishes to seek this benefit he should submit a claim to a VA Medical Center.  It is unclear whether the AOJ referred the issue to the VA Medical Center.  This issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center. 


FINDINGS OF FACT

1.  The Veteran does not currently have a dental disability due to a trauma or injury during his active service, to include extraction of the third molar.  

2.  The Veteran's loss of approximately 30 percent of his mandibular and maxillary bone structure was not caused by trauma or disease and did not result in a loss of teeth; rather such conditions represent normal atrophy found in edentulous bone arches where teeth have been extracted for numerous years.  


CONCLUSION OF LAW

The criteria for service connection for a dental disability, to include extraction of the third molar, have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his service connection claim on appeal in February 2005.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

The Veteran was afforded VA examinations in December 2010, June 2012, and January 2015.  When read together and considered as a whole, the examinations are adequate to adjudicate the claims on appeal because they are based on accurate histories and yielded definitive opinions supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's prior remand directives, such that further remand is not required regarding the claims adjudicated herein.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection-Dental Condition  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Disability compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, DCs 9900-16 (2015).  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  See 38 C.F.R. § 4.150, DC 9913 (2015).  

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See id.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  38 C.F.R. § 3.381 (2015); see also Simington v. West, 11 Vet. App. 41 (1998).  

Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes.  

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has claimed entitlement to service connection for a dental disability, to include extraction of the 3rd molar.  

Service treatment records document dental treatment in 1969 during active service, including extraction of his 32nd tooth.  

Post-service treatment records document ongoing dental treatment and the Veteran's use of dentures.  The Veteran has reported that he entered active service without any dental disorders, and although he denies any in-service trauma, he has testified regarding his in-service tooth extraction and that he had multiple teeth fall out after active service in Vietnam, which he believes this was caused by poor dental hygiene during active service.  

As noted above, this matter was most recently remanded by the Board in May 2012.  At that time, the Board noted that remand was required in order to obtain an adequate etiological opinion, as a December 2010 VA dental examination noted the Veteran's atrophy of his maxillary and mandibular ridges, with bone loss of 30 percent, but the examiner did not indicate whether such conditions were related to the Veteran's active service, to include his in-service dental treatment.  

In June 2012, a VA examiner reviewed the Veteran's claims file and noted that the Veteran did not suffer any trauma to his face or jaws, although he had some teeth extracted during active service.  Additionally, he noted the Veteran was edentulous with atrophy of his maxillary and mandibular ridges of approximately 30 percent by volume, with occasional numbness associated with pressure caused by his lower denture.  

The Veteran was most recently afforded a VA contract examination in January 2015.  At that time, the Veteran specifically denied in-service dental trauma, but reported that he had two to three teeth extracted during active service.  He further noted that he lost the rest of his teeth after active service, and stated that he would pick his teeth and they would pop out, requiring the use of dentures for approximately twenty-two years.  The Veteran believed that his dental condition was due to the lack of ability to maintain his dental health during active service.  Following an examination, the VA contract examiner noted that the Veteran was diagnosed with periodontal disease which was less likely than not incurred in or caused by active service.  

The examiner noted that there was no documentation within the claims file of dental trauma and the Veteran's service personnel records indicated that he had normal dentition upon release from active service.  The examiner also noted that the Veteran had lost some mandibular and maxillary bone structure; however, he stated that such loss was normal atrophy found in edentulous bone arches where teeth have been extracted for numerous years.  

Following a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a dental disability, to include extraction of the 3rd molar.  

Notably, the June 2012 VA examination and January 2015 VA contract examination each document that the Veteran does not have a dental disability due to a trauma or injury during active service.  Moreover, while the Veteran has credibly reported his in-service dental treatment, including tooth extraction, the June 2015 VA examiner noted that the Veteran's service personnel records indicated that he had normal dentition upon release from active service.  Moreover, while the Veteran is shown to have a loss of approximately 30 percent of his mandibular and maxillary bone structure, the January 2015 VA examiner clearly stated that such conditions were not caused by trauma or disease and did not result in a loss of teeth; rather, he concluded that such conditions were normal atrophy found in edentulous bone arches where teeth have been extracted for numerous years.  

Significantly, there is no probative evidence which relates a current dental disability to the Veteran's active service.  The Board has acknowledged and considered the Veteran's lay statements, which are probative insofar as they relate observable symptoms, see Layno, 6 Vet. App. 465.  However, such statements are less probative insofar as they assert a current dental disability which is related to the Veteran's active service, as this requires specialized dental expertise that the Veteran is not shown to possess.  See Jandreau v, 492 F.3d at 1377.  

In the absence of probative evidence which establishes that a current dental disability is etiologically related to the Veteran's active service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a dental disability, to include extraction of the 3rd molar, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


